
      
        DEPARTMENT OF THE INTERIOR
        Fish and Wildlife Service
        50 CFR Part 20
        [Docket No. FWS-HQ-MB-2016-0051; FF09M21200-156-FXMB1231099BPP0]
        RIN 1018-BB40
        Migratory Bird Hunting; Supplemental Proposals for Migratory Game Bird Hunting Regulations for the 2017-18 Hunting Season; Notice of Meetings
        
          AGENCY:
          Fish and Wildlife Service, Interior.
        
        
          ACTION:
          Proposed rule; supplemental.
        
        
          SUMMARY:
          We, the U.S. Fish and Wildlife Service (Service), proposed in an earlier document this year to establish annual hunting regulations for certain migratory game birds for the 2017-18 hunting season. This supplement to that proposed rule provides the regulatory alternatives for the 2017-18 duck hunting seasons, announces the Service Migratory Bird Regulations Committee (SRC) and Flyway Council meetings, and provides Flyway Council recommendations resulting from their March meetings.
        
        
          DATES:
          
            Comments: We will accept comments on this proposed rule and any subsequent proposed rules resulting from upcoming SRC meetings until January 15, 2017.
          
            Meetings: The SRC will meet to consider and develop proposed regulations for the 2017-18 migratory game bird hunting seasons on October 25-26, 2016. Meetings on both days will commence at approximately 8:30 a.m.
        
        
          ADDRESSES:
          You may submit comments on the proposals by one of the following methods:
          • Federal eRulemaking Portal: http://www.regulations.gov. Follow the instructions for submitting comments on Docket No. FWS-HQ-MB-2016-0051.
          • U.S. mail or hand-delivery: Public Comments Processing, Attn: FWS-HQ-MB-2016-0051; Division of Policy, Performance, and Management Programs; U.S. Fish and Wildlife Service, MS: BPHC; 5275 Leesburg Pike, Falls Church, VA 22041.

          We will not accept emailed or faxed comments. We will post all comments on http://www.regulations.gov. This generally means that your entire submission—including any personal identifying information—will be posted on the Web site. See the Public Comments section, below, for more information.
          
            Meetings: The October 25-26, 2016, SRC meeting will be at the U.S. Fish and Wildlife Service, 5600 American Boulevard, Bloomington, MN 55437.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Ron W. Kokel at: Division of Migratory Bird Management, U.S. Fish and Wildlife Service, Department of the Interior, MS: MB, 5275 Leesburg Pike, Falls Church, VA 22041; (703) 358-1714.
        
      
      
        SUPPLEMENTARY INFORMATION:
        New Process for the Annual Migratory Game Bird Hunting Regulations

        As part of the Department of the Interior's retrospective regulatory review, we developed a schedule for migratory game bird hunting regulations that is more efficient and provides hunting season dates much earlier than was possible under the old process. The new process makes planning much easier for the States and all parties interested in migratory bird hunting. Beginning last year with the development of the 2016-17 hunting seasons, we are using a new schedule for establishing our annual migratory game bird hunting regulations. We combine the previously used early- and late-season regulatory processes into a single process, and make decisions for harvest management based on predictions derived from long-term biological information and established harvest strategies to establish migratory bird hunting seasons much earlier than the system we used for many years. Under the new process, we develop proposed hunting season frameworks for a given year in the fall of the prior year. We then finalize those frameworks a few months later, thereby enabling the State agencies to select and publish their season dates in early summer. We provided a detailed overview of the new process in the June 10, 2016, Federal Register (81 FR 38050). This proposed rule is the second in a series of proposed and final rules for the establishment of the 2017-18 hunting seasons.
        Service Migratory Bird Regulations Committee Meetings
        The SRC will meet October 25-26, 2016, to review information on the current status of migratory game birds and develop 2017-18 migratory game bird regulations recommendations for these species. In accordance with Departmental policy, these meetings are open to public observation. You may submit written comments to the Service on the matters discussed.
        Announcement of Flyway Council Meetings
        Service representatives will be present at the individual meetings of the four Flyway Councils this August, September, and October. Although agendas are not yet available, these meetings usually commence at 8 a.m. on the days indicated.
        
          Atlantic Flyway Council: October 6-7, 2016, Hyatt Regency, 225 East Coastline Drive, Jacksonville, FL.
        
          Mississippi Flyway Council: August 25-26, 2016, Hyatt Regency, 311 South 4th Street, Louisville, KY.
        
          Central Flyway Council: September 22-23, 2016, Sheraton Steamboat Resort, 2200 Village Inn Court, Steamboat Springs, CO.
        
          Pacific Flyway Council: September 30, 2016, Sun Valley Resort, 1 Sun Valley Road, Sun Valley, ID.
        Regulatory Schedule for 2017-18

        On June 10, 2016, we published a proposal to amend title 50 of the Code of Federal Regulations (CFR) at part 20 (81 FR 38050). The proposal provided a background and overview of the migratory bird hunting regulations process, and addressed the establishment of seasons, limits, and other regulations for hunting migratory game birds under §§ 20.101 through 20.107, 20.109, and 20.110 of subpart K. This document is the second in a series of proposed, supplemental, and final rules for migratory game bird hunting regulations. We will publish additional supplemental proposals for public comment in the Federal Register as population, habitat, harvest, and other information become available. Major steps in the 2017-18 regulatory cycle relating to open public meetings and Federal Register notifications were illustrated in the diagram at the end of the June 10, 2016, proposed rule (81 FR 38050).
        All sections of this and subsequent documents outlining hunting frameworks and guidelines are organized under the numbered headings set forth in the June 10, 2016, proposed rule (81 FR 38050). Later sections of this and subsequent documents will refer only to numbered items requiring your attention. Therefore, it is important to note that we will omit those items requiring no attention, and remaining numbered items will be discontinuous, thereby making the list appear incomplete.
        The regulatory alternatives for the 2017-18 duck hunting seasons are contained at the end of this document. We plan to publish proposed season frameworks in mid-December 2016. We plan to publish final season frameworks in late February 2017.
        Review of Public Comments
        This proposed rulemaking describes recommended changes or specific preliminary proposals that vary from the 2016-17 regulations and issues requiring discussion, action, or the attention of the States or tribes. We will publish responses to all proposals and written comments when we develop final frameworks for the 2017-18 season. We seek additional information and comments on this supplemental proposed rule.
        New proposals and modifications to previously described proposals are discussed below. Wherever possible, they are discussed under headings corresponding to the numbered items identified in the June 10, 2016, proposed rule (81 FR 38050). Only those categories requiring your attention or for which we received Flyway Council recommendations are discussed below.
        1. Ducks
        Duck harvest management categories are: (A) General Harvest Strategy; (B) Regulatory Alternatives, including specification of framework dates, season length, and bag limits; (C) Zones and Split Seasons; and (D) Special Seasons/Species Management.
        A. General Harvest Strategy
        
          Council Recommendations: The Mississippi Flyway Council recommended that regulation changes be restricted to one step per year, both when restricting as well as liberalizing hunting regulations.
        
          Service Response: As we stated in the June 10, 2016, proposed rule (81 FR 38050), we intend to continue use of Adaptive Harvest Management (AHM) to help determine appropriate duck-hunting regulations for the 2017-18 season. AHM is a tool that permits sound resource decisions in the face of uncertain regulatory impacts, as well as providing a mechanism for reducing that uncertainty over time. The current AHM protocol is used to evaluate four alternative regulatory levels based on the population status of mallards and their breeding habitat (i.e., abundance of ponds). Special hunting restrictions are enacted for certain species, such as canvasbacks, black ducks, scaup, and pintails.

        Regarding the Mississippi Flyway Council recommendation to limit regulatory changes to one step per year, we recognize the longstanding interest by the Council to impose a one-step constraint on regulatory changes. We note that the Central and Mississippi Flyways have worked with Service staff over the past 2 years to re-visit the AHM protocol for managing harvest of mid-continent mallards (i.e., “double-looping”). This effort has included a discussion of appropriate management objectives, regulatory packages, and management of non-mallard stocks. We continue to believe that these discussions are the appropriate venue to discuss what role, if any, a one-step constraint might play in management of waterfowl in the Central and Mississippi Flyways. Such discussions should include the potential impact of a one-step constraint on the frequency of when the liberal, moderate, and restrictive packages would be recommended. On a final note, while we recognize the Council's concern about potentially communicating a large regulatory change to hunters, we have concerns about the appropriateness of a one-step constraint in situations when the status of the waterfowl resource may warrant such a measure. We look forward to continued work with the Flyway Councils on this issue.
        B. Regulatory Alternatives
        
          Council Recommendations: The Mississippi and Central Flyway Councils recommended that regulatory alternatives for duck hunting seasons remain the same as those used in 2016-17. The Mississippi Flyway Council further recommended changing the framework closing date to January 31 during “moderate” and “liberal” seasons.
        
          Service Response: As we stated in a final rule published earlier this year (81 FR 17302, March 28, 2016), we do not support the Council's recommendation to extend the duck season framework closing date to January 31 at this time. We note that the current framework opening and closing dates were developed through a cooperative effort between all four Flyway Councils and that framework dates are only one of several components that comprise the regulatory packages utilized in AHM. Regulatory packages also consider season length, daily bag limits, and shooting hours. We believe the current regulatory packages in the Atlantic and Mississippi Flyways should remain unchanged until revisions to the AHM protocols have been completed. Those efforts will include examination of duck harvest management objectives, model updates, and revisions to regulatory packages, including framework dates. We prefer that the issue of framework dates and any other component of the regulatory packages be addressed through this cooperative process and would prefer a comprehensive approach to revising regulatory packages rather than making incremental changes.

        Thus, the regulatory alternatives proposed in the June 10, 2016, Federal Register (81 FR 38050) will be used for the 2017-18 hunting season (see accompanying table at the end of this document for specific information). In 2005, the AHM regulatory alternatives were modified to consist only of the maximum season lengths, framework dates, and bag limits for total ducks and mallards. Restrictions for certain species within these frameworks that are not covered by existing harvest strategies will be addressed in the proposed frameworks rule in early December. For those species with specific harvest strategies (pintails, black ducks, and scaup), those strategies will again be used for the 2017-18 hunting season.
        D. Special Seasons/Species Management
        iv. Canvasbacks
        
          Council Recommendations: The Central Flyway Council recommends a 2-bird canvasback daily bag when populations are above 480,000, a 1-bird daily bag limit when between 460,000-480,000, and a closed season when below 460,000.
        
        16. Mourning Doves
        
          Council Recommendations: The Atlantic and Mississippi Flyway Councils recommended that the framework closing date for mourning doves in the Eastern Management Unit be moved from January 15 to January 31 for the 2017-18 hunting season.
        Public Comments
        The Department of the Interior's policy is, whenever practicable, to afford the public an opportunity to participate in the rulemaking process. Accordingly, we invite interested persons to submit written comments, suggestions, or recommendations regarding the proposed regulations. Before promulgation of final migratory game bird hunting regulations, we will take into consideration all comments we receive. Such comments, and any additional information we receive, may lead to final regulations that differ from these proposals.

        You may submit your comments and materials concerning the proposed rule by one of the methods listed in ADDRESSES. We will not accept comments sent by email or fax or to an address not listed in ADDRESSES. Finally, we will not consider hand-delivered comments that we do not receive, or mailed comments that are not postmarked, by the date specified in DATES. We will post all comments in their entirety—including your personal identifying information—on http://www.regulations.gov. Before including your address, phone number, email address, or other personal identifying information in your comment, you should be aware that your entire comment—including your personal identifying information—may be made publicly available at any time. While you can ask us in your comment to withhold your personal identifying information from public review, we cannot guarantee that we will be able to do so. Comments and materials we receive, as well as supporting documentation we used in preparing the proposed rule, will be available for public inspection on http://www.regulations.gov, or by appointment, during normal business hours, at the U.S. Fish and Wildlife Service, Division of Migratory Bird Management, 5275 Leesburg Pike, Falls Church, VA.
        We will consider, but possibly may not respond in detail to, each comment. As in the past, we will summarize all comments we receive during the comment period and respond to them after the closing date in any final rules.
        Required Determinations
        Based on our most current data, we are affirming our required determinations made in the June 10, 2016, proposed rule (81 FR 38050); for descriptions of our actions to ensure compliance with the following statutes and Executive Orders, see that document:
        • National Environmental Policy Act;
        • Endangered Species Act;
        • Regulatory Flexibility Act;
        • Small Business Regulatory Enforcement Fairness Act;
        • Paperwork Reduction Act;
        • Unfunded Mandates Reform Act; and
        • Executive Orders 12630, 12866, 12988, 13132, 13175, 13211, and 13563.
        
          List of Subjects in 50 CFR Part 20
          Exports, Hunting, Imports, Reporting and recordkeeping requirements, Transportation, Wildlife.
        
        Authority
        The rules that eventually will be promulgated for the 2017-18 hunting season are authorized under 16 U.S.C. 703-711, 16 U.S.C. 712, and 16 U.S.C. 742 a-j.
        
          Dated: August 2, 2016.
          Karen Hyun,
          Acting Principal Deputy Assistant Secretary for Fish and Wildlife and Parks.
        
        
          
          EP12AU16.045
        
      
      [FR Doc. 2016-19221 Filed 8-11-16; 8:45 am]
      BILLING CODE 4333-15-P
    
  